Opinion issued April 25, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01189-CV
____________

CARL WILLIAMS,  Appellant

V.

WAYNE SCOTT,  Appellee



On Appeal from the 278th District Court
Walker County, Texas
Trial Court Cause No. 21137C



O P I N I O N
 Appellant's brief in this appeal was due on January 26, 2002.  When appellant
did not file his brief, the Court issued an order on February 28, 2002 stating that
unless, within 30 days of the date of the order, appellant filed (1) a reasonable
explanation for failure to timely file appellant's brief, and (2) appellant's brief, the
Court would dismiss the appeal for want of prosecution.  See Tex. R. App. P.
38.8(a)(1), 42.3(b).  As of the date of this opinion, no appellant's brief has been filed,
no explanation has been filed, and no response has been provided to this Court's
order of February 28, 2002.
	Accordingly, the appeal is dismissed for want of prosecution.
PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish.  Tex. R. App. P. 47.